        Case 1:20-cv-02405-EGS Document 184 Filed 05/24/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 VOTE FORWARD, et al.,

                                  Plaintiffs,

        v.
                                                       Civil Case No. 1:20-cv-02405-EGS
 LOUIS DEJOY, in his official
 capacity as the Postmaster General; and the
 UNITED STATES POSTAL SERVICE,

                               Defendants.



                    NOTICE OF VOLUNTARY DISMISSAL
             PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 41

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiffs, by and through

undersigned counsel, hereby provide notice that the above-captioned action against Defendants is

voluntarily dismissed without prejudice. As of this filing, Defendants have not filed an answer

or a motion for summary judgment in this action.


 Dated: May 24, 2021                               Respectfully submitted,

                                                   /s Shankar Duraiswamy
 Robert D. Fram                                    Shankar Duraiswamy
 COVINGTON & BURLING LLP                           Daniel Auten
 Salesforce Tower                                  L. Brady Bender
 415 Mission Street, Suite 5400                    Sarah Suwanda
 San Francisco, CA 94105-2533                      COVINGTON & BURLING LLP
 (415) 591-6000                                    One CityCenter
 rfram@cov.com                                     850 Tenth Street, NW
                                                   Washington, DC 20001-4956
                                                   (202) 662-6000
                                                   sduraiswamy@cov.com
                                                   dauten@cov.com
                                                   bbender@cov.com
                                                   ssuwanda@cov.com
